UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-6691



EDWARD LEE SHENK,

                                              Petitioner - Appellant,

          versus


LARRY JARVIS,      Warden,   Bland   Correctional
Center,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-01-661)


Submitted:   June 20, 2002                     Decided:   July 3, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Edward Lee Shenk, Appellant Pro Se. Amy L. Marshall, THOMAS H.
ROBERTS & ASSOCIATES, P.C., Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward Lee Shenk seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2001).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court. See Shenk v. Jarvis, No. CA-01-661

(W.D. Va. Mar. 29, 2002).   We also deny Shenk’s motion “To Disallow

Further Argument By Respondent and To Carry To Decision In Favor Of

Petitioner.”   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2